Case 2:20-cv-06218-GW-MRW Document 57 Filed 06/17/21 Page 1 of 1 Page ID #:430



    1

    2
                                                                             JS-6
    3

    4

    5

    6

    7

    8                          UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10

   11    KATHLEEN O’NEILL,                      Case No. CV 20-6218-GW-MRWx

   12                       Plaintiff,

   13          v.                                 ORDER TO DISMISS WITH
                                                  PREJUDICE
   14    CARNIVAL CORPORATION &
         PLC, et al.,
   15
                            Defendants.
   16

   17

   18
              Based upon the Notice of Dismissal [56], filed on June 15, 2021, it is hereby
   19
        ORDERED that this action is dismissed with prejudice in its entirety.
   20
              IT IS SO ORDERED.
   21

   22
        Dated: June 17, 2021
   23
                                              _________________________________
   24
                                              HON. GEORGE H. WU,
   25                                         UNITED STATES DISTRICT JUDGE
   26

   27

   28
